                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     SCOTT JOHNSON,                                    Case No. 18-cv-03611-BLF
                                   8                    Plaintiff,
                                                                                           ORDER VACATING HEARING ON
                                   9             v.                                        MOTION TO WITHDRAW AS
                                                                                           COUNSEL OF RECORD FOR
                                  10     LOUIS J. MARIANI JR., et al.,                     DEFENDANT WORLD FURNISHINGS,
                                                                                           LLC; GRANTING MOTION; AND
                                  11                    Defendants.                        STAYING CASE FOR 30 DAYS TO
                                                                                           PERMIT DEFENDANT WORLD
                                  12                                                       FURNISHINGS, LLC TO RETAIN
Northern District of California
 United States District Court




                                                                                           NEW COUNSEL
                                  13
                                                                                           [Re: ECF 23]
                                  14

                                  15

                                  16          Richard D. Schramm of Employment Rights Attorneys has appeared as counsel of record

                                  17   for all three defendants in this case: Louis J. Mariani, Jr., George I. Sousa, and World Furnishings

                                  18   LLC. Mr. Schramm now seeks to withdraw as counsel of record for World Furnishings LLC. See

                                  19   ECF 23. Mr. Shramm has submitted a declaration describing circumstances which give rise to a

                                  20   conflict between Defendants Mariani and Sousa on the one hand, and Defendant World

                                  21   Furnishings LLC on the other hand. See ECF 23-1 ¶¶ 5-7. Mr. Shramm also states that Franklin

                                  22   “Chris” Kong of World Furnishings LLC informed Mr. Shramm that World Furnishings LLC no

                                  23   longer wished to be represented by Employment Rights Attorneys and would not comply with the

                                  24   attorney-client fee agreement. See id. Finally, Mr. Shramm describes his attempts to follow up

                                  25   with World Furnishings LLC about its plans to retain new counsel. See id. ¶¶ 7-9.

                                  26          The record reflects that Mr. Shramm served his motion to withdraw on Plaintiff Scott

                                  27   Johnson and on World Furnishings LLC. See ECF 23-3. Plaintiff has filed a statement of non-

                                  28   opposition. See ECF 27. Defendant World Furnishings LLC has not responded.
                                   1          The Court finds Mr. Shramm’s motion to withdraw to be appropriate for disposition

                                   2   without oral argument. See Civ. L.R. 7-1(b). The April 17, 2019 hearing on the motion is

                                   3   VACATED.

                                   4          The Court finds that Mr. Schramm has given written notice to World Furnishings LLC and

                                   5   to Plaintiff as required under Civil Local Rule 11-5(a), and that withdrawal is warranted under the

                                   6   standards set forth in California Rule of Professional Conduct 1.16(b). Accordingly, the motion to

                                   7   withdraw is GRANTED.

                                   8          The case is STAYED through May 6, 2019, to afford World Furnishings LLC an

                                   9   opportunity to retain new counsel. If new counsel does not appear on behalf of World Furnishings

                                  10   LLC on or before May 7, 2019, its answer will be stricken and Plaintiff may seek entry of default

                                  11   and default judgment.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 4, 2019

                                  15                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
